Citation Nr: 0948163	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-27 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1969 and from July 1981 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.  The Veteran testified before 
the undersigned Veterans Law Judge in October 2009; a 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran's June 1965 entrance examination notes that 
he underwent a right knee medial meniscectomy prior to 
service; no clinical findings other than a surgical scar are 
noted.  

2.  The Veteran has provided credible and competent lay 
evidence of an in-service right knee injury during a squadron 
softball game; he has also submitted copies of service 
treatment records showing right knee complaints during 
service.

3.  The competent medical evidence contains an opinion that 
the Veteran's current right knee degenerative joint disease 
is due, in part, to the injury incurred during a squadron 
softball game.  


CONCLUSION OF LAW

A preexisting right knee injury was aggravated by the 
Veteran's active military service leading to his current 
disability of right knee degenerative joint disease.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

Initially, the Board observes that additional evidence has 
been associated with the claims file following the issuance 
of the November 2008 supplemental statement of the case.  
Some of this evidence was submitted with a waiver of RO 
review; however, some was not.  Regardless, the Board notes 
that it is granting the full benefit sought on appeal.  
Therefore, any prejudice in proceeding with a decision at 
this time without allowing the RO to review this evidence in 
the first instance is harmless to the Veteran and would, in 
fact, only unnecessarily delay a favorable outcome in this 
appeal.  

The Veteran asserts entitlement to service connection for a 
right knee disorder, currently diagnosed as degenerative 
joint disease of the right knee, status post-total knee 
arthroscopy.  Moreover, at the October 2009 Board hearing, 
the Veteran's accredited representative contended that the 
evidence of record demonstrated service connection under a 
number of theories including, service connection for a 
preexisting right knee injury, service connection for 
residuals of an in-service right knee injury, and service 
connection for degenerative joint disease as aggravated by 
service-connected lumbar spine disability and right leg 
shortening.  For the reasons discussed below, the Board finds 
that the competent evidence is, at the very least, in 
relative equipoise as to the issue of whether the Veteran's 
current right knee disability was incurred as a result of 
aggravation of his preexisting right knee disability.  As 
such, service connection is warranted for aggravation of this 
injury, now diagnosed as degenerative joint disease of the 
right knee, status post-total knee arthroscopy.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as 
degenerative joint disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The law presumes a veteran to be in sound condition when 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time of enrollment.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  In this 
case, the Veteran's June 1965 service entrance medical 
examination report notes that he underwent a right knee 
medial meniscectomy one year prior to his entry into active 
duty service with good results.  Clinical examination of the 
knee at entrance failed to reveal any abnormality other than 
an operative scar.  Nevertheless, because this disorder was 
noted on examination, the presumption of sound condition at 
service entrance does not attach in this case.  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such 
presumption.  38 C.F.R. § 3.306(b).  The law further provides 
that the burden to show no aggravation of a preexisting 
disease or disorder during service is an onerous one that 
lies with the government.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

Turning to evidence pertaining to the Veteran's period of 
active military service, the Board notes that the service 
treatment records obtained by the RO failed to show any 
complaints or treatment for right knee problems.  However, 
the Veteran himself submitted copies of his service treatment 
records which reflect that he was seen in May 1968 for 
complaints of increased pain in his right knee while playing 
basketball.  See Service Treatment Record dated May 28, 1968.  
The impression was 'pain secondary to overactivity;' a 
recommendation was made to limit the Veteran's activity and 
then to return with small weights.  Id.

The Board observes that the Veteran has never asserted during 
this appeal that he (re)injured his right knee while playing 
basketball during service.  Rather, he has contended 
throughout this appeal that he heard something in his right 
knee 'pop' while running bases during a squadron softball 
game and immediately felt pain.  According to the Veteran, he 
sought treatment at the base hospital where his knee was 
wrapped and he was given crutches and a limited profile for 
two weeks.  Shortly thereafter he was transferred to Thailand 
and then discharged from service without a thorough 
separation examination.  See, e.g., VA Form 9 received August 
2, 2007.  

No contemporaneous treatment records have been provided which 
show treatment for a right knee injury incurred during a 
softball game.  Rather, the Veteran testified in October 2009 
that the May 1968 service treatment record falsely identifies 
basketball as the sport which he was playing when he 
experienced right knee pain.  Regardless of whether the May 
1968 service treatment record correctly identifies the sport 
being played when the Veteran complained of right knee 
problems, the Board observes that the Veteran is competent to 
provide lay evidence as to the injury incurred during a 
squadron softball game, including a description of hearing 
something 'pop' and experiencing pain.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses).  Furthermore, given the fact that the 
Veteran's service treatment records appear to be incomplete, 
the Board does not find the lack of contemporaneous evidence 
to weigh against the credibility of his lay statements.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  Thus, irrespective of the May 
1968 service treatment records showing complaints of right 
knee pain, the Board finds sufficient evidence that the 
Veteran incurred a right knee injury during service while 
playing in a squadron softball game.  

Although reinjury of the right knee tends to support the 
Veteran's claim that his preexisting right knee injury may 
have been aggravated by service, it is not dispositive, 
especially when considering that his September 1969 
separation physical examination expressly notes no clinical 
evidence of weakness, deformity, or loss of range of motion 
in the right knee.  However, the Veteran himself has 
testified that he continued to experience right knee pain 
following his in-service injury.  Moreover, following an 
examination of the Veteran in October 2008, a VA physician 
determined that his current right knee degenerative joint 
disease is "most likely caused by or as a result of the 
injuries he suffered first in 1964 and then in 1967 while 
serving in the Air Force."  The latter injury specifically 
refers to the softball game injury as described above.  And 
although the October 2008 examination did not appear to 
include a review of the Veteran's claims file, the Board 
notes that it has already determined the Veteran's account of 
his in-service injury to be credible; thus, the opinion is 
still probative to the Board's determination.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the relevant 
inquiry when assessing the probative value of a medical 
opinion is whether the opinion reflects application of 
medical principles to an accurate and complete medical 
history).  

The remaining medical evidence does not contain any 
etiological opinion suggesting that the Veteran's preexisting 
right knee disability was not aggravated by military service, 
including the softball injury, nor does it expressly indicate 
that any increase in severity was due to the natural progress 
of the preexisting injury.  

In sum, the record contains competent and credible evidence 
of an asymptomatic preexisting right knee injury, an in-
service right knee injury incurred during a squadron softball 
game, and lay assertions of right knee pain during and after 
service.  There is also a competent medical opinion 
attributing at least part of the Veteran's current right knee 
degenerative joint disease to his in-service softball injury, 
thereby indicating some level of aggravation of the Veteran's 
preexisting injury.  Under these circumstances, the Board 
finds that it cannot be said that the competent evidence 
clearly and unmistakably demonstrates that the Veteran's 
right knee did not undergo a permanent increase in severity 
during service as a result of an in-service injury, disease, 
or event.  As such, service connection must be awarded for 
aggravation of his preexisting right knee injury, now 
diagnosed as degenerative joint disease of the right knee, 
status post-total knee arthroscopy.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  


ORDER

Entitlement to service connection for aggravation of 
preexisting right knee injury, now diagnosed as degenerative 
joint disease of the right knee, status post-total knee 
arthroscopy, is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


